Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “at least one computer readable storage medium comprising a set of instructions that are executed by an ozone generator”.  In this case, the set of instructions are not executed by a computer.  The set of instructions are executed by an ozone generator instead.  The ozone generator is considered as a reader for reading the stored instructions and generating information rather than executing the stored instructions so that the functional relationship between the set of instructions and a computer is established.
Because the claim does not fall in to one of the four categories of invention as defined in MPEP 2106, the claims are not eligible for patent protection and should be rejected under 35 U.S.C. 101.




Allowable Subject Matter
It is found although the patent application publication No. US 2011/0246022 A1 (Bai reference) is a prior art closest to the subject matter of the claimed invention.  However, none the descriptions presented in Bai illustrates “A vehicle deodorization system comprising: a heating ventilation and air conditioning (HVAC) subsystem; an access controller interface to selectively control whether a vehicle is in a locked state and a window-closed state; a cabin monitor interface to determine whether a cabin of the vehicle is vacant; a drive state interface to determine whether the vehicle is in park; and an ozone generator coupled to the HVAC subsystem, the access controller interface, the cabin monitor interface, and the drive state interface, wherein the ozone generator includes a processor and memory having a set of instructions, which when executed by the processor, cause the ozone generator to: initiate an injection of ozone for a predetermined cycle time into the cabin via the HVAC subsystem only when the vehicle is the locked state and the window-closed state, the cabin is vacant, and the vehicle is in park, cease the injection of the ozone into the cabin in response to an override request detected before expiration of the predetermined cycle time, and maintain, via the access controller interface, the vehicle in the locked state for a predetermined wait time after the injection of the ozone into the cabin is ceased.”  
For at least the reasons set forth above, claims 1-7, and 15-20 are set in a condition for allowance.


Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667